Citation Nr: 1548753	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-13 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an extension of a temporary total evaluation because of surgical treatment requiring convalescence beyond June 1, 2009.

2. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral foot disabilities.

3. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral foot disabilities.

4. Entitlement to an initial compensable disability rating for bipolar disorder; alcohol and substance dependence, previously claimed as posttraumatic stress disorder and anxiety, also claimed as depression.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a November 2014 rating decision by the RO in St. Paul, Minnesota.

The Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is associated with the evidentiary record.

The Veteran disagrees with the assigned temporary total evaluation because of surgical treatment requiring convalescence.  In the May 2009 notice of disagreement, the Veteran contended that a temporary total evaluation because of convalescence was warranted for his left foot surgery in addition to his right foot surgery, which will be discussed in detail below.  In the February 2010 statement of the case, the Columbia RO adjudicated the issue of entitlement to an extension of a temporary total evaluation because of surgical treatment requiring convalescence as limited to the Veteran's right foot surgery, even though the Veteran's contentions at that time regarded both foot surgeries.  There appears to have been some confusion as to the temporary total evaluation on appeal, and the Board finds it advantageous to the Veteran to consider both periods of convalescence given the proximity of the Veteran's foot surgeries, and his consistent claims for an extension of the temporary total evaluation because of surgical treatment requiring convalescence through October 16, 2009.

The issues of entitlement to service connection for a left Achilles tendon disability, to include as secondary to service-connected bilateral pes planus, and entitlement to a temporary total evaluation because of surgical treatment requiring convalescence have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include an April 2010 notice letter, a January 2014 VA examination report, and VA treatment records from the Columbia VA Medical Center (VAMC) dated from May 2011 to May 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a left ankle disability, entitlement to service connection for a right ankle disability, entitlement to an initial compensable disability rating for bipolar disorder; alcohol and substance dependence, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The competent medical evidence of record shows that from November 14, 2008 to March 1, 2009, the Veteran had severe postoperative residuals of a modified Austin bunionectomy right foot, shortening and dorsiflexory osteotomy right second and third metatarsals, which required convalescence.

2. The competent medical evidence of record shows that from April 16, 2009 to October 16, 2009, the Veteran had severe postoperative residuals of an Austin bunionectomy, shortening osteotomy of the second and third metatarsals of the left foot, which required convalescence.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total disability rating for convalescence for the service-connected bilateral pes planus and hallux valgus with traumatic arthritis from November 14, 2008 to March 1, 2009, and from April 16, 2009 to October 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in January 2009.  The Veteran was notified of the evidence needed to substantiate the claim of entitlement to a temporary total disability evaluation for convalescence, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, Social Security Administration records, identified private treatment records, and VA treatment records have been associated with the evidentiary record.  Although the evidentiary record indicates the Veteran now sees a private podiatrist, the Veteran's VA treatment records indicate that private treatment did not begin until May 2014, and thus, are not relevant to the Veteran's claim for convalescence in 2009.  See May 2014 Asheville VAMC Non VA consult note (scanned consult).

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

Under 38 C.F.R. § 4.30, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a July 1995 rating decision, service connection was granted for pes planus with traumatic arthritis, both feet.  In a September 2007 rating decision, the diagnosis of the Veteran's bilateral foot disability was changed to bilateral pes planus and hallux valgus with traumatic arthritis.  

On November 14, 2008, the Veteran underwent a modified Austin bunionectomy of the right foot, with shortening and dorsiflexory osteotomy of the right second and third metatarsals.  See November 2008 Columbia VAMC operative report.  On November 18, 2008, the Veteran's treating podiatrist stated that the Veteran's expected convalescence period was three months.  See November 2008 addendum to Columbia VAMC podiatry note.  In a January 2010 rating decision, the Columbia RO granted an extension to the Veteran's temporary total evaluation from November 14, 2008 to March 1, 2009.

The Board finds that the preponderance of the competent medical evidence of record is against a finding that the Veteran's right foot surgery required convalescence beyond March 1, 2009.  

On November 26, 2008, the Veteran's VA podiatrist noted that the sutures were removed, and the Veteran's right foot was healing satisfactorily.  On December 18, 2008, the podiatrist noted the Veteran had "3+/4" right foot edema, which was very painful; x-rays were ordered to see if the foot was progressing normally.  X-ray reports dated January 13, 2009 demonstrated the Veteran was status post osteotomy at the first, second, and third metatarsal heads.  The screws were in a normal position, with no evidence of loosening of the hardware.  No acute fractures were identified, and normal tarsal bones and normal surrounding soft tissues were noted.  

In a January 2009 SATP telephone note, the Veteran reported that he had to rely on others for transportation because he was still wearing a cast.  However, the Veteran's statement regarding a cast is contradicted by a November 14, 2008 nursing education note, which stated the Veteran was instructed to wear a cam walker at all times after his surgery, except for when driving, and then he could wear a surgical shoe; it was stated the Veteran could start driving on November 17, 2008.  Upon a VA podiatry visit on March 12, 2009, the podiatrist reported the Veteran's chief complaint was a painful bunion and callus on his right foot, however the podiatrist's examination focused on the Veteran's left foot and did not note any further complications related to the Veteran's right foot bunionectomy, and the podiatrist outlined a plan for surgery on the Veteran's left foot.  Upon an April 2, 2009 podiatry visit, the podiatrist stated the Veteran's chief complaint was a painful bunion and callus on the left foot, and the Veteran's history of present illness was over ten years of increasing pain, deformity, and difficulty walking due to the left bunion and plantar keratoma.  The podiatrist noted, "We did his right foot last year and he now returns for his left."  The podiatrist's examinations did not note any further complications related to the Veteran's right foot surgery.

Accordingly, the Board finds that the medical evidence of record does not show that the Veteran's right foot surgery had any severe post-operative residuals, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) beyond March 1, 2009.  Accordingly, the criteria for the assignment of a temporary total disability rating for convalescence for the service-connected bilateral pes planus and hallux valgus with traumatic arthritis from March 1, 2009 to April 16, 2009 have not been met.  38 C.F.R. § 4.30.

On April 16, 2009, the Veteran underwent an Austin bunionectomy, with shortening osteotomy of the second and third metatarsals of the left foot.  See April 16, 2009 Columbia VAMC podiatry note.  Upon an April 30, 2009 podiatry visit, the Veteran's treating podiatrist stated the Veteran would need to be off of work until October 16, 2009 due to his foot surgery on his left foot.  See also April 2010 substantive appeal.

Upon a November 2009 primary care visit, the Veteran's physician noted the Veteran had a history of bilateral bunions treated with surgery.  The Veteran reported continued foot pain, and requested a follow up with podiatry.  November 2009 x-rays of the bilateral feet showed old healed osteotomies transfixed with metal screws at the distal aspect of the first through the third metatarsal bones at each foot, as well as previous bunionectomy surgery about the metatarsophalangeal joint of each great toe.  Bilateral hammertoe deformity was noted, as well as mild degenerative joint disease at both feet, but no other abnormalities.

Upon a December 2009 physical therapy consultation, the physical therapist noted the Veteran's history of bilateral foot pain, and status post bilateral bunion surgery with persistent metatarsal pain.  The physical therapist also noted the Veteran's history of left knee pain status post left knee surgery, and that the Veteran ambulated with a cane.  The physical therapist reported the Veteran's chief complaint as left knee pain, and outlined exercises for the Veteran's left knee and hip.

Upon a December 2009 podiatry visit, the Veteran's treating podiatrist stated the Veteran returned to the clinic for a painful nodule in the right plantar arch, and diagnosed plantar fibroma.  The podiatrist gave no indication this condition was related to the Veteran's foot surgeries.

Accordingly, the Board finds that the medical evidence of record does not show that the Veteran's left foot surgery had any severe post-operative residuals, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) beyond October 16, 2009.  Accordingly, the criteria for the assignment of a temporary total disability rating for convalescence for the service-connected bilateral pes planus and hallux valgus with traumatic arthritis from April 16, 2009 to October 16, 2009, but not further, have been met.  38 C.F.R. § 4.30.

In conclusion, the Board finds that a temporary total disability rating for convalescence for the service-connected bilateral pes planus and hallux valgus with traumatic arthritis from November 14, 2008 to March 1, 2009, and from April 16, 2009 to October 16, 2009, is warranted.


ORDER

Entitlement to a temporary total disability rating for convalescence for the service-connected bilateral pes planus and hallux valgus with traumatic arthritis from November 14, 2008 to March 1, 2009, and from April 16, 2009 to October 16, 2009, is granted.


REMAND

Left and Right Ankle Disabilities

The evidentiary record indicates the Veteran receives treatment for his left and right ankles from a private podiatrist at Smoky Mountain Foot and Ankle.  See, e.g., October 2015 videoconference hearing testimony; December 2014 notice of disagreement; May 2014 Asheville VAMC Non VA consult note (scanned consult).  On remand, the AOJ should make appropriate efforts to obtain all outstanding private treatment records.

Copies of some private treatment records submitted by the Veteran include diagnoses of bilateral ankle arthralgia and contraction of the left ankle.  See June 2015 Dr. R.P. operative note; May 2015 Dr. R.P. podiatry note; see also October 2015 videoconference hearing testimony (private treatment records show ankle contractures).  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all diagnosed left and/or right ankle disabilities.

Increased Rating for Bipolar Disorder

A May 2015 rating decision granted service connection for bipolar disorder; alcohol and substance dependence (previously claimed as posttraumatic stress disorder (PTSD) and anxiety), rated as noncompensable, effective September 17, 2013.  In June 2015, VA received a notice of disagreement in which the Veteran disagreed with the initial noncompensable rating assigned.  See also July 2015 Report of General Information (Veteran informed his claim of service connection for depression was closed because depression is being addressed with his appeal for an increase in bipolar).  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

TDIU

The evidentiary record indicates the Veteran has participated in VA vocational rehabilitation programs.  See, e.g., October 2015 videoconference hearing testimony; April 2015 Vocational Rehabilitation letter; June 2014 TDIU application (Coatesville VAMC and Asheville VAMC).  On remand, the AOJ should obtain all relevant vocational rehabilitation records.

Further, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected bilateral foot disabilities, his service-connected bipolar disorder, and his left and right ankle disabilities.  See, e.g., October 2015 videoconference hearing testimony; April 2015 claim; June 2014 claim.  Accordingly, the Board finds the Veteran's claim for TDIU is inextricably intertwined with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any private treatment related to his left ankle, right ankle, and/or mental health.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Smoky Mountain Foot and Ankle.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's records from his vocational rehabilitation.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current left and right ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and right ankle disabilities which are currently manifested, or which have been manifested at any time since August 2014.

The examiner should specifically address the diagnoses in the Veteran's private treatment records of bilateral ankle arthralgia and contraction of the left ankle.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that his ankles have bothered him as long as he can remember, since service, and that during service they focused more on his feet than his ankles.  See October 2015 videoconference hearing testimony.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability was caused by his service-connected bilateral pes planus with traumatic arthritis and/or his service-connected hallux valgus of the right and left feet?

The examiner should specifically address the Veteran's contentions that his current ankle disabilities are secondary to his service-connected foot disabilities, to include from walking with an altered gait due to the service-connected foot disabilities, and that pain travels from his feet up to his ankles.  See, e.g., October 2015 videoconference hearing testimony.

The examiner should also specifically address the August 2015 VA examiner's opinion that the Veteran's left Achilles tendon condition is at least as likely as not proximately due to or the result of the Veteran's service-connected pes planus with traumatic arthritis, and the argument of the Veteran's representative that there is a common etiology with the Veteran's current ankle disabilities.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability is aggravated by his service-connected bilateral pes planus with traumatic arthritis and/or his service-connected hallux valgus of the right and left feet?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an initial compensable disability rating for bipolar disorder; alcohol and substance dependence, previously claimed as PTSD and anxiety, also claimed as depression.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

7. After the above development has been completed, readjudicate the claims of entitlement to service connection for a left ankle disability and for a right ankle disability, and entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


